Citation Nr: 9911051	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
May 1991, including service in Southwest Asia.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  In February 1996, jurisdiction over the 
case was transferred to the Medical & Regional Office Center 
(MROC) in Wichita, Kansas.  This case was remanded by the 
Board in May 1997; it was returned to the Board in January 
1999.


REMAND

Briefly, the veteran essentially contends that service 
connection for a stomach disorder and for headaches is 
warranted, including under the provisions of 38 U.S.C.A. 
§ 1117 (West Supp. 1998) and its implementing regulation 
38 C.F.R. § 3.317 (1998), relating to undiagnosed illnesses.  
With respect to his claimed stomach disorder, service medical 
records are negative for any complaints, finding or diagnosis 
of such disorder.  VA treatment records on file for the 
veteran from 1995 through March 1997 document treatment for 
complaints including abdominal cramping, diarrhea, 
hematochezia and some nausea and vomiting.  The treatment 
records indicate that while flexible sigmoidoscopy in October 
1995 was normal, the veteran's symptoms were nevertheless 
subsequently attributed to irritable bowel syndrome, although 
the basis for this diagnosis is unclear.

The record reflects that the veteran was afforded a VA 
examination in October 1997, at which time physical 
examination was essentially normal and an upper 
gastrointestinal series was reportedly negative for any 
abnormalities.  While the examiner diagnosed the veteran with 
history of dysentery and dehydration in service with evidence 
of intermittent recurrence, the Board notes that the examiner 
did not review the veteran's claims file, and instead based 
her conclusions solely on medical history supplied by the 
veteran.

With respect to the veteran's claimed headaches, while 
service medical records and VA treatment reports are negative 
for evidence of headaches, at the veteran's March 1996 
hearing before a hearing officer at the MROC, T.S., then the 
veteran's girlfriend, provided testimony arguably supportive 
of the existence of frequent headaches since service.  In any 
event, the veteran was afforded a VA examination in October 
1997, at which time, and after review of the veteran's 
medical history, the examiner diagnosed the veteran with 
chronic headaches.  The examiner notably did not specify 
whether the headaches represented an undiagnosed illness, and 
indeed indicated that there may be a significant emotional 
component to the veteran's complaints.

38 C.F.R. § 3.317 provides that compensation is payable to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or illnesses 
manifested by certain signs or symptoms, provided that such 
disability, by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii) (1998).  As the aforementioned 
medical evidence demonstrates, it is unclear whether the 
veteran's stomach disability and headaches are in fact 
attributable to a known clinical diagnosis.  Accordingly, the 
Board concludes that further development, to include 
additional VA examination of the veteran, is required.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the MROC should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  Thereafter, the MROC should 
arrange for VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his stomach disorder.  All indicated 
studies should be performed, and all 
objective evidence of the disability 
should be identified. The physician 
should be requested to provide an 
opinion, with complete rationale, as 
to whether there are objective 
indications of a chronic stomach 
disorder, manifested by certain 
signs and symptoms, which cannot be 
attributed to any known clinical 
diagnosis. 

If any stomach disorder is 
diagnosed, the examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
the diagnosed disability is 
etiologically related to the 
veteran's active duty.  The claims 
file, including a copy of this 
REMAND, must be made available to 
the examiner for proper review of 
the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The examination 
report must be typed.

3.  The MROC should also arrange for 
a VA examination of the veteran by a 
neurologist to determine the nature, 
extent and etiology of his 
headaches.  All indicated studies 
should be performed, and all 
objective evidence of the disability 
should be identified.  

The physician should be requested to 
provide an opinion, with complete 
rationale, as to whether there are 
objective indications of chronic 
headaches, manifested by certain 
signs and symptoms, which cannot be 
attributed to any known clinical 
diagnosis. 

If any headache disorder is 
diagnosed, the examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
the diagnosed disability is 
etiologically related to the 
veteran's active duty.  

The claims file, including a copy of 
this REMAND, must be made available 
to the examiner for proper review of 
the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The examination 
report must be typed.

4.  Thereafter, the MROC should 
review the claims file and ensure 
that the above development actions, 
including the requested examinations 
and opinions, have been conducted 
and completed in full.  Then, the 
MROC should undertake any other 
indicated development, and 
readjudicate the issues on appeal 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


